Mr. Justice Gordon
delivered the opinion of the court, January 6th 1879.
A guardian has, ordinarily, power to lease any of his ward’s property that is of such character as makes it the subject of a lease, but without the approval of the Orphans’ Court ho cannot dispose of any part of the realty. Oil, however, is a mineral, and being a mineral is part of the realty: Funk v. Haldeman, 3 P. F. Smith 229.
In this it is like coal or any other natural product which in situ forms part of the land. It may become, by severance, personalty, or there may be a right to use or take it originating in custom or proscription, as the right of a life-tenant to work opened mines, or to use timber for repairing buildings or fences on a farm, or for fire lote. Nevertheless, vrhenever conveyance is made of it, whether that conveyance be called a lease or deed, it is, in effect, the grant of part of the corpus of the estate and not of a more incorporeal right. In the case above cited, this is said to be so as to leases of coal lands for the purpose of mining, and there is no reason why the same doctrine should not apply to oil leases.
Not infrequently the oil forms by far the most valuable part of an estate, and to permit a guardian to dispose of it at will and without security, would often lead to consequences disastrous to his wards. Now Rankin’s lease to Campbell & Lambing, as well as that to Stoughton, was, in fact, a sale of all the oil within the limits of the *202leased territory. Its terms, inter alia, were, “the party of the second part to have the sole and exclusive right to bore and dig for oil in said lot, and gather and collect the same therefrom, for the term of twenty-one years from the date hereof.” This certainly amounts to an absolute sale of all the oil contained within the land described in the lease, subject only to the royalty therein provided for. If we suppose a similar lease of timber growing upon, or coal or other mineral found in land, we can determine without hesitation that it is hut an attempt to dispose of the realty, and so beyond the power of a guardian. As oil is not less part of the realty than timber and coal and not less valuable, there is no reason why it should not also come within the protective and supervisory powers of the court.
It follows, that the lease to Campbell & Lambing Avas of no force, bound nobody and was notice to nobody until properly approved. By force of the 3d sect, of the Act of 13th of April 1854, prima facie the decree of the Orphans’ Court rendered this lease effective from its date, and if allowed to stand, it settles the controversy betAveen these parties definitely in favor of the appellees. Tavo substantial reasons are urged Avhy this ought not to be permitted; first, it interferes with the vested rights of other parties ; second, it Avas made without the consent of the guardian. The Stoughton lease was approved, on petition of Rankin, June 11th 1873, whilst that of Campbell & Lambing was not approved until the 25th of February 1875. Not only so, but the court, at that time, vacated so much of the former decree as affected, the land embraced in the Campbell & Lambing lease. This Avas not done on the motion of the guardian or on the ground of fraud or mistake in the procuring or entering of the decree, but on the petition of the lessees alleging want of notice to them of the previous action of the court. This was wholly irregular, since, for such reason, the court had no poAver to vacate a decree regularly made some tAventy months previously. Supposing these parties to have been entitled to notice in order to make the confirmation of the subsequent lease binding on them, it but follows that without such notice the decree could not conclude them; it could only conclude the parties to it, hence, their rights were in no Avay jeopardized, and the court would certainly have exhausted its poAver in confirming their lease and so leaving them to settle their controversy, with Stoughton and his vendees, by an action of ejectment.
Rankin’s lease, however, amounted to nothing more than a mere proposition, from which, at any time before it received the approval of the court, he might recede. Campbell & Lambing knew they were dealing with a guardian, and they should have known that he could not, on his own motion, dispose of his ward’s propei’ty. They took nothing by their lease, and had no rights which were entitled to consideration in the confirmation of the subsequent contract. We *203will not say that a case might not occur where the court might approve a contract notwithstanding the dissent of the guardian, but wo do not think this such a case. According to the finding of the master, Campbell & Lambing had, by their laches, forfeited their contract, so that, had it been originally binding, they were not entitled to have it enforced, and, consequently, Rankin, in making the lease with Stoughton, hut exercised a sound legal discretion which the court properly approved.
It is thus manifest, that on no point, found in this case, can the decrees under review be sustained.
It is ordered that the decree reported by the master for this, Stoughton’s Appeal, be adopted and entered as the judgment of this court.
Also, that the decree reported by the master for the case of Rankin’s Appeal, No. 119, October and November Term 1875, be accepted and entered as the judgment of this court.